Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 12/7/2021, wherein claims 1, 7 and 17 were amended; and claim 18 was canceled. Claims 1-17 and 19-20 are pending.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 depends from a canceled claim, it appears claim 19 should depend from claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, 10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bumgarner et al. (US 4,201,299).
Regarding claim 7, Bumgarner discloses a device (See Fig. 1) capable of being used as a gift card holder and a bottle carrier topper comprising: a topper (at 31) comprising a main panel (See Fig. 1 labeled below) having two oblong elements (See Fig. 1 labeled below) separated by an open channel (at 32), wherein each side of the open channel are parallel to one another (at the vertical sides of 32); a holder (20 in Fig. 1) capable of holding a gift card therein, wherein the holder is attached to the topper, 

    PNG
    media_image1.png
    666
    560
    media_image1.png
    Greyscale

Regarding claim 8, Bumgarner discloses when the topper is inserted onto a bottle carrier, a portion of the bottle carrier can be located between the topper and the gift card holder.

Regarding claim 13, Bumgarner discloses when the topper is inserted onto a bottle carrier, the gift card holder is located outside of the bottle carrier (if one of the back bags 20 is inserted into a bottle carrier with the front bag 20 extending in front of the bottle carrier).
Regarding claim 14, Bumgarner discloses when the topper is inserted onto a bottle carrier, a portion of the topper is located inside the perimeter of the bottle carrier.
Regarding claim 15, Bumgarner discloses the gift card holder contains a tab (29) attached thereto.
Regarding claim 16, Bumgarner discloses the gift card holder is attached to the topper via the tab.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bumgarner et al. (US 4,201,299), as applied to claim 7 above, in view of Clark (US 6,877,263). As described above, Bumgarner discloses the claimed invention except for the holder/topper having a greeting printed thereon. However, Clark teaches a hanging container (at 10 in Fig. 1), wherein various parts of the container are provided with printed greetings (See Fig. 1 and 3), for the purpose of providing the user with a message. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portions of the device of Bumgarner with printed greetings as taught by Clark in order to provide the user with a message.

Allowable Subject Matter
Claims 1-6, 17 and 19-20 are allowed.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735